        Case 2:13-cv-01589 Document 22 Filed 11/05/20 Page 1 of 2 PageID #: 88


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

JANET PICKELL, ET AL.,

                      Plaintiffs,

v.                                                    Civil Action No. 2:13-cv-01589

ETHICON, INC., ET AL.,

                      Defendants.

                            MEMORANDUM OPINION AND ORDER

       Plaintiffs’ counsel filed this civil action on January 29, 2013, on behalf of Janet and John

Pickell. [ECF No. 1]. On July 29, 2013, plaintiffs filed an Amended Short Form Complaint naming:

Janet Pickell (deceased), John Pickell, Sharon A. Pernell and Kathy F. Webb (co-administrators). [ECF

No. 4]. On February 8, 2019, plaintiffs’ counsel filed a Suggestion of Death noting the death of Janet

Pickell “during the pendency of this action.” [ECF No. 15]. Defendants then filed a motion to dismiss

and attached Ms. Pickell’s death certificate indicating she died on May 15, 2012. [ECF No. 17, 17-1].

       The court ORDERS that the Amended Short Form Complaint filed at ECF Number 4 is

STRICKEN because it improperly named new plaintiffs without seeking leave of court pursuant to

Rule 15(a)(2) of the Federal Rules of Civil Procedure. Turning to the plaintiffs named in the original

Short Form Complaint, Janet and John Pickell, because the plaintiff Janet Pickell was deceased prior to

the time this case was filed, she cannot bring a lawsuit in her own name. “[A] lawsuit filed in the name

of a deceased individual is a nullity over which this Court has no jurisdiction.” In re Engle Cases, No.

3:09-cv-1000-J-32JBT, 2013 WL 8115442, at *2 (M.D. Fla. Jan. 22, 2013). Accordingly, the court

ORDERS that the plaintiff Janet Pickell is DISMISSED without prejudice.

       As to plaintiff John Pickell, the only remaining plaintiff in this action, his claim for loss of

consortium is derivative of Ms. Pickell’s claims. See Scattaregia v. Shin Shen Wu, 495
       Case 2:13-cv-01589 Document 22 Filed 11/05/20 Page 2 of 2 PageID #: 89


A.2d 552, 553 (Pa. Super. Ct. 1985). Because Ms. Pickell’s claims are dismissed by this

order, the court ORDERS that Mr. Pickell’s only claim for loss of consortium must be

dismissed without prejudice as well. The court further ORDERS that Defendants’ Motion to

Dismiss for Lack of Subject Matter Jurisdiction based on Predeceased Plaintiff [ECF No. 17] is

DENIED as moot. The Clerk is directed to close the case and strike it from the docket.

       The court DIRECTS the Clerk to file a copy of this Order and to send a copy of this Order to

counsel and any unrepresented party.

                                            ENTER: November 5, 2020




                                                  2
